Citation Nr: 1543976	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-03 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper extremities.  

2.  Entitlement to service connection for a neurological disability of the bilateral upper extremities.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for residuals of a left shoulder injury.  


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO is the agency of original jurisdiction (AOJ).  In November 2007, the AOJ denied the claim for service connection for hypertension.  In September 2009, the AOJ denied the claim for service connection for a left shoulder disability.  In February 2010, the AOJ determined that new and material evidence had not been received to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  In December 2011, the AOJ denied the claim for service connection for a bilateral knee disability.   

In October 2010, the Board denied the appeal as to entitlement to service connection for hypertension and a left shoulder disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court issued a decision in which it vacated and remanded the Board's decision as to these issues.  

In November 2012, the Board remanded to the AOJ for additional development the issue of entitlement to service connection for a bilateral knee disability, and the issue of whether new and material evidence had been submitted to reopen claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  That development completed, the case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board remanded the issues regarding bilateral upper extremity peripheral neuropathy and bilateral knee disabilities for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board remanded the hypertension and left shoulder issues to afford the Veteran medical examinations.  Those examinations were provided and are discussed in the Service Connection section of this decision.  

The RO issued the SOC with regard to the bilateral knee claim in December 2012 and the Veteran timely perfected his appeal in January 2013.  The RO issued the SOC with regard to the peripheral neuropathy issue in April 2013 and the Veteran timely perfected his appeal in May 2013.  

In a June 2014 Decision Review Officer Decision, the AOJ granted service connection for diabetic peripheral neuropathy of both lower extremities.  This resolved the appeal of the denial of service connection for peripheral neuropathy of the lower extremities and that issue is no longer before the Board.  

In an October 2008 letter, the Veteran's representative stated that the letter served as a notice of disagreement (NOD) with the DRO rating decision granting service connection for neuropathy.  The representative stated that the Veteran disagreed and intended to appeal the RO's failure to consider applicability of TDIU benefits, given that the June 2014 decision brought the disability percentages up to the requirements for a schedular total disability rating based on unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a).  In an April 2015 rating decision, the AOJ granted a TDIU.  The disagreement initiated by the October 2008 NOD has therefore been resolved.  

The AOJ granted service connection for left arm paralysis and right arm paralysis, both due to Parkinson's disease, in an April 2015 rating decision.  No issue involving Parkinson's disease is currently before the Board.  The Board mentions it here to facilitate understanding as to why it phrased a Finding of Fact and a Conclusion of Law as it did.  

Finally, the Board explains that the Veteran's representative listed on the title page is indeed his representative for all issues decided by the Board in this decision.  A VA Form 21-22a, signed in June 2012, appointed Mr. Curry as the Veteran's representative for all claims for service-connection but lower back and Parkinson's, which were currently being processed by a Veterans Service Organization (VSO).  By that time all claims listed on the title page above, including the knee claim, were being processed by the AOJ and any prior VA Form 21-22 with regard to any of those claims was revoked.  In a June 2013 VA Form 21-22a, also listing Mr. Curry as the representative, is written in the limitation on representation section that the attorney will represent the Veteran on shoulder, hypertension, peripheral neuropathy and PTSD claims.  That 21-22a did not revoke or limit Mr. Curry's representation as to the knee claim.  


FINDINGS OF FACT

1.  The AOJ denied service connection for bilateral upper extremity diabetic peripheral neuropathy in an unappealed March 2008 rating decision.

2.  Evidence added to the record since the March 2008 rating decision, that is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral upper extremity diabetic peripheral neuropathy and raises a reasonable possibility of substantiating that claim.  

3.  A neurological disability, other than Parkinson's disease, affecting either of the Veteran's upper extremities did not have onset during active service, did not manifest within one year of separation from active service, was not caused by active service, and was not caused or aggravated by service-connected diabetes mellitus.  

4.  Hypertension did not have onset during active service, was not caused by active service, did not manifest within one year of separation from active service, and was not caused or aggravated by service-connected diabetes mellitus.  

5.  A disability of either of the Veteran's knees did not have onset during service, was not caused by active service, and arthritis of either knee did not manifest within one year of separation from active service.  

6.  The Veteran's current left shoulder disability was caused by an in-service injury of his left shoulder.  


CONCLUSIONS OF LAW

1.  The March 2008 denial of service connection for diabetic peripheral neuropathy of the upper extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the claim of entitlement to service connection for diabetic peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. 5108 (West 2014); 38 C.F.R. § 3.156 (2015)

3.  The criteria for service connection for a neurologic disability, other than Parkinson's disease, affecting either of the Veteran's upper extremities have not all been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).  

4.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).  

5.  The criteria for service connection for a disability of either of the Veteran's knees have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).  

6.  The criteria for service connection for a left shoulder disability have all been met.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Id.  

Section 5107(b) is implemented by regulation at 38 C.F.R. § 3.102.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  38 C.F.R. § 3.102.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Id. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. It is not a means of reconciling actual conflict or a contradiction in the evidence. Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine. The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat, or similarly strenuous conditions, and is consistent with the probable results of such known hardships.  

There are numerous medical opinions and diagnoses of record as well as diagnoses and nexus opinions provided by the Veteran.  

In general, a layperson (non-expert) is competent to provide statements of observable symptoms and when he experienced the symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the CAVC has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or disability could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

Now the Board addresses each issue on appeal.  



      Neurological Disability - Upper Extremities

As a procedural matter, the Board must first address reopening of the claim of entitlement to service connection for diabetic peripheral neuropathy because it was denied by the AOJ prior to when the Veteran filed his claim that led to this appeal.  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014). 

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  Also noted is that receipt of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 469 (2009). 

VA first denied a claim of entitlement to service connection for peripheral neuropathy of the upper extremities in a March 2008 rating decision.  VA mailed notice of that decision and of the Veteran's appellate rights to him that same month with a copy to his representative.  VA did not receive a notice of disagreement with that decision, or new and material evidence, within the appeal period so the decision became final.  

The unestablished facts at the time of the March 2008 decision were all three facts needed for establishment of service connection.  The September 2013 letter from Dr. "F.E.", discussed in detail in the pages that follow, includes an opinion that the Veteran has peripheral neuropathy of the upper extremities and that it is due to his service-connected diabetes mellitus.  The letter is new and material evidence and therefore the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy must be reopened.  Now the Board addresses the merits of the reopened claim.  

In October 2007, the Veteran stated that he was claiming entitlement to service connection for neuropathy of the upper extremities as secondary to his service-connected diabetes mellitus.  

The evidence does not show that the Veteran had any neurological condition affecting his upper extremities during service or within one year of separation from service.  Therefore, the presumptive provision for chronic diseases is not applicable and neither is service-connection on a theory of direct incurrence during active service.

The earliest documented report of upper extremity neurological symptoms is found in December 1997 VA treatment notes.  At that time the Veteran reported that he had suffered from numbness and tingling in his hands for many years.  January 1998 VA treatment notes document that the long term hand tingling was unchanged.  In March 2001 he denied any numbness or tingling in his arms.  

VA neurology notes, for example from March 2012, document that a staff neurologist indicated that the Veteran had progressive diabetic neuropathy and that the plan was to conduct an EMG as the one done six years earlier was negative.  VA treatment notes from July 2012 document that the Veteran had undergone an EMG there is an addendum advising that the Veteran be notified that he does not have neuropathy but rather has moderately severe carpal tunnel syndrome and needed to start wearing a bilateral wrist splint.  VA treatment notes from October 2012 document that the EMG showed only prolonged latency in his media nerves, with a parenthetical of carpal tunnel syndrome.  The latter notes are more probative than the March 2012 note because they follow diagnostic testing - the EMG.

The September 2013 letter from Dr. F.E. includes a medical opinion addressing the Veteran's neuropathy.  Dr. F.E. opined that it is as likely as not that the Veteran has small fiber peripheral neuropathy that is secondary to his diabetes.  Dr. F.E. included the following rationale to support his opinion:  

The paresthesias described by [the Veteran] consistently in all four extremities and the negative EMG/NCV test indicates that [the Veteran] is likely suffering from small-fiber peripheral neuropathy, which is much more difficult to detect on the basis of an EMG/NCV.  Diabetes is a common cause of small fiber neuropathy. This is consistent with [the 2013 VA examiner's] findings as well - the reduced sensation and mild paralysis found in the extremities; the loss of hair, as well as the monofilament testing showing some decreased sensation in the hands and fingers and an ankle and lower leg, foot and toes.  While I disagree with [the 2013 VA examiner's] conclusions, I think it is important to note that [the 2013 VA examiner] did not appear to consider that possibility of small fiber peripheral neuropathy.  His testing certainly confirms the presence of the symptomatology.  

In June 2014, the Board afforded the Veteran an examination with regard to his claimed peripheral neuropathy due to diabetes mellitus.  The examiner diagnosed diabetic peripheral neuropathy.  The examiner explained that the Veteran reported numbness and weakness in his hands and has been diagnosed with carpal tunnel syndrome.  The examiner stated that, on examination, sensations of the upper extremities are consistent with the diagnosed carpal tunnel syndrome.  

The examiner also indicated that he does have symptoms attributable to diabetic neuropathy and completed a section for those symptoms.  In that section the examiner indicated that he had none of the preprinted list of symptoms for either upper extremity but did have two of the symptoms for each of his lower extremities.  After completing the examination report for other findings, the examiner indicated that the Veteran did not have upper extremity diabetic neuropathy but did have diabetic neuropathy of each lower extremity.  Service connection was granted for peripheral neuropathy of both lower extremities in a June 2014 rating decision and that issue is not before the Board.  

The VA treatment records and June 2014 examination report are the most probative evidence of record as to whether the Veteran has peripheral neuropathy.  They outweigh Dr. F.E.'s opinion.  Dr. F.E.'s rationale is a general rationale not one based on the facts of this particular case.  The facts of this particular case include that diagnostic testing show a different condition, carpal tunnel syndrome rather than peripheral neuropathy, that explain the Veteran's symptoms and findings by a medical professional based on the diagnostic testing that he does not have diabetic peripheral neuropathy of either upper extremity.  

For these reasons, the Board finds that the medical evidence in this case weighs against the claim.  

Clearly diagnostic testing is important in determining what causes his neurological symptoms.  As the Veteran does not have expertise in interpreting diagnostic tests or in determining which pathology (carpal tunnel syndrome or diabetic peripheral neuropathy, results in his symptoms, which is a complex determination, his opinion of what pathology causes his symptoms is not competent evidence.  

For these reasons, the Board concludes that the preponderance of evidence is against granting service connection for diabetic peripheral neuropathy of either upper extremity.  

As the Veteran is not a medical expert, his diagnosis of diabetic peripheral neuropathy does not restrict his claim to that diagnosis but includes any diagnosis to which his reported symptoms are attributed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2007).  Review of the service records shows reports of neurological symptoms of either upper extremity and at separation from service he had a normal neurologic systems clinical evaluation.  There is nothing in his separation report of medical history to indicate that he had neurological symptoms of either upper extremity.  The Veteran's own post-service reports are not reports of in-service symptoms or a related in-service injury or disease.  The service treatment records and the Veteran's own reports are evidence against granting service connection for what his upper extremity symptoms have been attributed to - bilateral carpal tunnel syndrome and are the most probative evidence of record.  

For the reasons discussed above, the Board finds that his appeal as to entitlement to service connection for a neurologic disability of the upper extremities must be denied because the preponderance of evidence is against the claim.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      Hypertension

In his June 2007 claim, the Veteran stated that he wanted to claim service connection for hypertension as secondary to his service connected diabetes mellitus.  In his November 2007, notice of disagreement the Veteran expressed his belief that his hypertension was caused or aggravated by his diabetes, explaining that he was not on medication for hypertension prior to his diagnosis of diabetes.  

Service treatment records do not show that the Veteran had hypertension during active service and there is no evidence of hypertension manifesting within one year of separation from active service.  Therefore, the presumptive provision for chronic diseases is not applicable and neither is service-connection on a theory of direct incurrence during active service.

The first documented mention showing concern at to the Veteran's blood pressure is found in March 2001 VA treatment notes.  Those notes include an assessment that he had obesity with increased systolic blood pressure, was advised to lose weight, decrease salt intake, and have his blood pressure rechecked in four weeks.  

Apparently, the Veteran was not seen by VA practitioners from 2001 until May 2007.  Notes from that month document that laboratory results showed that he had diabetes and it was also noted that he had hypertension.  

VA provided an examination in March 2013 and obtained a relevant medical opinion.  The examiner diagnosed hypertension with onset in 2002 and stated that this was approximately the same time he was diagnosed with diabetes mellitus.  In that opinion, the examiner placed an x in a preprinted option in the examination report for the claimed condition being at least as likely as not proximately due to or the result of the service-connected condition.  

It is important for the Veteran to understand that this is inconsistent with the rationale provided.  

In an April 2010 addendum, the examiner explained that the opinion was a "mis click" and should have been entered for the option that hypertension is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  This is all under section four of the preprinted form, a Disability Benefits Questionnaire (DBQ).  That section is titled "Medical opinion for secondary service connection."  The examiner provided an opinion that his hypertension was not secondary to his diabetes mellitus.  The examiner supported this opinion with the following rationale:  

Hypertension that is caused by diabetes has abnormal renal function.  Because the veteran's renal function is normal (Creatine, micro-albumin and GFR are normal) there is therefore no evidence (sic) of Diabetic nephropathy and therefore it is less likely as not that his hypertension either caused or aggravated his Diabetes Mellitus.  

The Board is aware that the examiner did not complete section six of that DBQ, which is titled "Medical opinion for aggravation of a nonservice connected condition by a service connected condition."  However, it is clear from the examiner's opinion that the examiner considered both causation and aggravation and therefore the opinion addresses both causation and aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).  The mere fact that the examiner placed the opinion in one section of the report form but did not complete another section is not a basis for delaying this adjudication by remanding the matter for another opinion.  To do so would be entirely an exercise in placing form over substance with no benefit flowing to the Veteran:  The reasons and bases are clear.    

Included in the September 2013 letter from Dr. F.E. is a medical opinion addressing the hypertension issue.  Dr. F.E. opined that the Veteran's hypertension has been aggravated by his diabetes.  He explained as follows:  

It is commonly known that hypertension and diabetes share common pathophysiological mechanisms, with the development of hypertension coinciding with the development of hyperglycemic conditions in the body.  Diabetes can aggravate hypertension because it damages the cardiovascular system over time, leading to hardening of the arteries,which can cause high blood pressure.  The development of both of these conditions in [the Veteran] is likely simultaneous, with their official diagnoses occurred realtively close to another.  It is also notable that [the Veteran] must take medication to treat both conditions.  It is well known that diabetes makes control of the hypertension far more challenging.  Once, again, my opinion conflict (sic) with [the May 2013 VA examiner's] 2013 decision.  I believe [the May 2013 VA examiner's] opinion does not truly address aggravation, as opposed to pure causation.  All of his discussion is devoted to whether diabetes alone could have caused [the Veteran's] hypertension.  It is clear, though, that [the Veteran's] diabetes likely worsens the hypertension condition, and vice versa.  

The Board finds the VA 2013 opinion to be more probative than Dr. F.E.'s opinion.  As to Dr. F.E.'s contention that the VA examiner did not address aggravation, the examination report on its face shows that this is not the case.  That the first sentence of the rationale in the VA opinion is about causation does not mean that the examiner did not address both aggravation and causation, the examiner explicitly did so as is evident from the last sentence of the rationale.  

The Board does not limit itself in its explanation:  The examiner recognizably considered whether the diabetes aggravated the hypertension otherwise the examiner would not have stated that it there was no aggravation.  The most reasonable explanation for the examiner's language is the lack of renal involvement means that the diabetes did not cause or aggravate the hypertension.  That the examiner did explicitly tie every loose end together is not a legitimate reason to find the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

Turning to a comparison of the opinions, the VA examiner's opinion is not expressed in speculative language but rather is very definite and hinges on specifics of diabetes and when it affects hypertension and the facts surrounding this particular Veteran.  Dr. F.E.'s opinion, however, is in terms of possibility and in general terms.  Dr. F.E. states that diabetes can aggravate hypertension, a statement of possibility, not probability.  Dr. F.E. states that the Veteran's conditions were diagnosed simultaneously, as does the VA examiner, but Dr. F.E. does not explain why this supports his opinion.  He also finds it notable that the Veteran receives medication for both conditions but is vague and unconvincing as to why that matters.  

For these reasons, the Board finds the VA 2013 opinion to be more probative than Dr. F.E.'s opinion as to aggravation and causation.  

Also considered is the Veteran's opinion as to the effect of his diabetes on his hypertension.  Whether his hypertension is affected in any way by his diabetes, i.e., causation or aggravation, is not something that can be answered by observation by the Veteran.  Clear from the medical opinions just discussed, there are physiological aspects of importance in answering this question that do not lie within the realm of knowledge of a layperson.  As such, his opinion in this regard is not competent evidence.  

For the reasons just discussed, the Board finds that the preponderance of evidence shows that the Veteran's hypertension is not aggravated or caused by his diabetes, did not have onset during service, did not manifest within one year of separation from active service, and was not otherwise caused by his active service.  Hence, his appeal with regard to his hypertension must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Knees

In January 2011, the Veteran filed a claim contending that he has a bilateral knee condition secondary to in-service the helicopter crashes.  He stated that he could not remember any specific injury to his knees but he had problems with them going back to when he was in the military.  

In his December 2011 NOD he reported that he has been bothered by intermittent knee problems since he left active service but he did not have any knee problems prior to his active service.  

In his January 2013 Substantive Appeal, the Veteran reported that during service he climbed poles as a communications officer.  He opined that his duties, which included climbing and jumping from electrical poles, contributed to his bilateral knee condition.  He also opined that it was likely that he injured his knees during one of the helicopter crashes, but he was not sure.  He stated that he was sure that his knees have bothered him since serving in the military.  

Service personnel records document that the Veteran underwent training for the duties of wireman in February 1965 and his principle duty was wireman of May 1965, more than one-half century ago.  The records also  shows that he was a student in May 1967 and his principle duty was as a utility helicopter serviceman from August 1967 to June 1969 after which his principle duty was in ammunition storage.  

Associated with the service treatment records is an ISAAVNC (DEN) Form 125, titled medical history and signed by the Veteran in August 1969.  On that form, the Veteran checked a "Yes" box in answer to a question of if he had been hospitalized in the past five years.  He indicated that he was hospitalized for 30 days because of a crash.  In his October 1969 report of medical history, for separation from active service.  It is noted that the Veteran was hospitalized for one month after an aircraft crash in February 1969 and had laceration of the mouth.  

The Board concludes that the Veteran was involved in a helicopter crash in Vietnam in February 1969 and was hospitalized for approximately thirty days following the crash.

The most comprehensive report about the helicopter crashes is found in an April 2007 VA posttraumatic stress disorder (PTSD) examination report.  The Veteran reported that he was involved in two helicopter crashes while in Vietnam.  He reported that the first occurred approximately six months after he arrived in Vietnam and he escaped without injury.  He reported that in the second one he briefly lost consciousness, awoke, and was later evacuated by another helicopter when he noticed blood on his chest which was from losing his front teeth during the impact.  

He reported the he was hospitalized for six weeks following the crash because he could not chew foot.  

That report also documents that the Veteran worked as an electrician for thirty-seven years post service and was near retirement.  He denied any significant medical disorders including resulting pain and disability and medications.  

In this regard, the Board has reviewed the Veteran's factual statements in great detail in this case, such as the ones above.  Overall, the Board finds that the Veteran's factual statements regarding this issue are entitled to particularly low probative value:  The Veteran himself seems, at some points, highly tentative regarding the question of if his knees are related to service or the helicopter crash.  

Service treatment records do not mention any knee symptoms and at separation from service he had a normal clinical evaluation of his lower extremities and indicated in a report of medical history that he had never had trick or locked knee.  Post-service, the evidence does not show that arthritis of either knee manifested within one year of separation from active service.  The presumptive provisions for chronic disease are thus not applicable.  

The first report of knee pain is found in December 1997 VA treatment records that document his reported that he had some occasional knee pain.  The next report is from September 2007, at which time he complained of pain in the left knee that started hurting three days earlier.  He denied any trauma, injury, or falls, providing factual evidence against his own claim that he has had this problem for decades.  

September 2007 x-ray study of the left knee showed moderate degenerative joint disease (djd).  November 2008 x-ray study of the left knee showed moderate degenerative changes with interval progression from previous examination.  Treatment notes from April 2009 document that he had pain of both knees.  November 2010 x-ray study of the right knee showed arthritis.  VA treatment records document that the Veteran underwent a right total knee arthroplasty in August 2011.  

VA afforded the Veteran an examination of his knees in November 2011 and obtained a relevant medical opinion.  The examiner indicated that the Veteran had been diagnosed with arthritis of both knees in 2007 and that this was status post right total knee arthrosis.  The examiner included a history that the Veteran reported that he was in two helicopter crashes and climbed poles in his in-service occupation and that the Veteran believed that these events led to his arthritis.  The examiner also noted that the Veteran did not recall any knee injury in either crash and that he had knee pain since the time of service.  He also reported that he worked as a line-man after service but had to quit due to knee pain.  He noted the Veteran's reported that he had aching and stiffness of the knees over the years, was diagnosed with djd of his knees in 2007, recently underwent a right total knee arthrosis by VA in August 2011 and was waiting for a left knee total knee arthrosis.  

The examiner provided a medical opinion that the Veteran's bilateral knee condition is less likely as not incurred in or caused by his claimed in-service events.  The examiner provided the following rationale:

The Veteran himself states that he does not recall any knee injuries at the time of the helicopter crashes.  Without knee injury at the time of the crash, DJD could not be caused by the helicopter crashes.  There are no other STR showing in-service knee-related complaints.  

The Board finds that the November 2011 VA opinion and the Veteran's own statements (at some points) are highly probative evidence against his claim.  By his own account, the Veteran does not recall any specific injury.  Rather, the record tends to show that his claim is based entirely on pure speculation on his part.  The post-service reports prior to when he filed his claim for VA benefits support this view.  In 1997 he reported pain of one knee but there is nothing in that report, or the 2007 report that shows that he had bilateral knee pain since service.  Moreover, the Veteran's report documented in the PTSD examination report was that he did not suffer any injury in one of the crashes but the Veteran has speculated that he may have injured his knees in both crashes.  This is inconsistent and the Board finds the earlier report during the PTSD examination to be more probative as he had not yet filed a claim of entitlement to service connection for a knee claim so would not yet have been influenced by the potential monetary gain.  

It is noted that the examiner's formal rationale did not mention the Veteran's theory of arthritis caused by working on poles during service.  Clearly the examiner was aware of the Veteran's speculation as the examiner recorded it.  That the examiner chose not to specifically mention the Veteran's lay theory of causation does not make the opinion inadequate; the examination report must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).  

The Veteran's opinion that his service jobs and helicopter crashes contributed to his bilateral knee arthritis is not competent evidence.  Whether those events from so many years ago caused his arthritis is not a question answerable by observation with one's five senses.  Neither is it a simple question as it involves causation from a possible but unremembered injury or from some amount of climbing and jumping from poles together with whatever trauma he incurred later in life, remembered or unremembered, and the simple process of aging.  The Board does not rely on its own opinion in this regard.  Dr. F.E.'s medical opinion regarding the Veteran's left shoulder disability, discussed later in this decision, states that aging and injuries are can both cause arthritis.  

Regarding the Veteran's current recollection that he has problems with his knees since service, the Board finds this recollection inaccurate based, in part, on some of the Veteran's own prior statements.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

For the reasons just discussed, the Board concludes that the preponderance of evidence is against granting service connection.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
      
      
      
      
      Left Shoulder Claim

In April 2009, the Veteran claimed entitlement to service connection for residuals of a left shoulder injury.  He explained that he injured his shoulder during an in-service helicopter crash, has suffered pain of the left shoulder ever since that injury, but did not seek treatment for it.  He explained that it had recently gotten worse so he had an x-ray taken which showed an old healed fracture.  He asserted that he has not had any injury or any trauma to the shoulder since leaving active service.  

Service treatment records do not document any complaints involving his shoulder.  At separation from active service the Veteran indicated in a report of medical history that he had never had trick or painful shoulder.  The Board has considered this along with is reports.  Those reports differ from the reports involving his knees in that he reported that he suffered pain of his left shoulder since the crash while his reports of knee problems are vague and entirely speculative.  

The first report involving his left shoulder is the report of a December 2007 x-ray study of his left shoulder that showed no bony injury or abnormality.  The report indicates that the Veteran had neck and arm tenderness.  The next report is from August 2007.  The Veteran reported that he had been suffering from left sided neck and shoulder pain for many years and it had progressively worsened.  

In the September 2013 letter, Dr. F.E. stated that he had examined the Veteran and provided several medical opinions, including one with regard to his left shoulder.  

Dr. F.E. opined that it is as likely as not that the Veteran's arthritis of he left shoulder is related to the reported in-service helicopter crash injury.  Dr. F.E. stated that the service records document the crash but that it appeared that there were no records kept from his month long stay in the hospital following the crash.  Dr. F.E. explained that both aging and injuries are common causes of arthritis.  Dr. F.E. stated that the Veteran reported that he recalled feeling discomfort in the shoulder following his recuperation from the crash, that the discomfort never completely resolved, and that it became distinctly painful in the late 1990s prompting him to begin seeking treatment.  Dr. F.E. stated that this progression indicates that the shoulder was indeed injured as describe by the Veteran and the original injury as likely as not contributed to the development of his present arthritis.  

Dr. F.E. went on to explain that while his opinion differs from the 2013 VA examiner's opinion, the VA examiner's opinion was based on an assumption that there was no in-service left shoulder injury.  

The Board has reviewed the March 2013 VA examination report and medical opinion.  The examiner diagnosed arthritis of the left shoulder (acromioclavicular joint) and a labral tear.  The examiner opined that the Veteran's shoulder condition was not incurred or caused by his active service.  The supporting rationale was Dr. that he did not have a shoulder injury during service and his shoulder pain started in the year 2000.  The Board finds that the rationale is based entirely on facts that the Board finds to be incorrect.  Thus, the March 2013 report is assigned extremely little probative weight.  

The preponderance of evidence shows that the Veteran injured his left shoulder since service, has a current left shoulder disability, and that disability resulted from the in-service injury.  As all three elements of a service connection claim are met, the appeal must be granted as to service connection for the Veteran's left shoulder disability.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2007, December 2009, March 2010, and May 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are relevant private medical opinions.  VA provided adequate examinations in this case with regard to all disabilities on appeal, as discussed in the Service Connection section of this decision.  

The service treatment records document that the Veteran was hospitalized for approximately 30 days in February 1969 but the inpatient records are not associated with the claims file.  To obtain those records, the hospital at which the Veteran was an inpatient must be known as the records are stored by hospital.  In March 2010, the AOJ sent a letter to the Veteran asking him to identify the name and location of the hospital in which he was hospitalized for one month in Vietnam in February 1969.  In a statement received at the AOJ the following month, the Veteran reported that from what he could remember his hospitalization was at Cam Ranh Bay, Vietnam.  He stated that he was not positive but he remembered being flown out of the bush after the helicopter crash.  He stated that these were all of the details that he could remember.  

The Board finds that VA has met its duty to assist the Veteran in obtaining evidence to substantiate his claims.  His reply to the March 2010 letter indicates that he is unable to identify the hospital at which he was an inpatient following the helicopter crash.  His personnel records showing his record of assignments provide no information as to the location of his hospitalization, containing 1969 entries only showing enroute to CONUS in what appears to be June 1969, service in Fort Rucker, Alabama in July 1969, and that he was transferred to the Army Reserves in March 1970.  The Board concludes that efforts have been made to identify and thus obtain inpatient treatment records but given that the location of the hospital cannot be identified, further efforts would be futile.  See 38 U.S.C.A. § 5103A(c)(2).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

New and material evidence having been added to the record, the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened.  

Entitlement to service connection for a neurological disability of the bilateral upper extremities is denied.

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for hypertension is denied.  

Service connection for residuals of a left shoulder injury is granted  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


